Exhibit 10.1

 

FIFTH AMENDMENT TO LEASE AGREEMENT

 

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as the
“Amendment”) is made this 1st day of May, 2015, but retroactively effective as
of April 1, 2015 (the “Effective Date”), by and between ICON KEYSTONE NJP III
OWNER POOL 4 NJ, LLC, a Delaware limited liability company (“Landlord”), and
BOONTON ELECTRONIC CORPORATION, a New Jersey corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant are party to that certain Lease, dated as of
September 26, 1994 (the “Original Lease”), as amended by that certain Letter
Agreement, dated as of July 30, 1997 (the “First Amendment”), as further amended
by that certain Second Amendment to Lease, dated as of September 12, 2001 (the
“Second Amendment”), as further amended by that certain Third Amendment to
Lease, dated as of May 5, 2011 (the “Third Amendment”), as further amended by
that certain Fourth Amendment to Lease, dated as of February 25, 2014 (the
“Fourth Amendment”, and collectively with the Original Lease, the First
Amendment, the Second Amendment, and the Third Amendment, the “Lease”, as may be
further amended or modified from time to time), pursuant to which Landlord
leases to Tenant certain premises consisting of approximately 45,700 rentable
square feet with a common address of 25 Eastmans Road, Suite 100, Parsippany,
New Jersey 07054, as more particularly described in the Lease (the “Premises”),
and located in the project commonly known as Hanover Business Center #1 (the
“Project”). Capitalized terms used herein but not otherwise defined shall have
the meanings ascribed thereto in the Lease.

 

WHEREAS, a scrivener’s error occurred in the drafting of the Lease whereby
Boonton Electronics Corporation was identified as the “Tenant” under the Lease
when the correct entity name for the “Tenant” should have been Tenant (the
“Scrivener’s Error”).

 

WHEREAS, the Term expired on March 31, 2015 and Landlord and Tenant desire to
retroactively extend the existing Term for an additional ninety-six (96) full
calendar months from such expiration date.

 

WHEREAS, Landlord and Tenant desire to amend the terms and conditions of the
Lease to reflect the extension of the Term and to correct the Scrivener’s Error,
in each case as hereinafter provided.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of ten dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, and the mutual covenants set forth herein, the
parties hereto agree as follows:

 

1.          Scrivener’s Error. Tenant hereby acknowledges and agrees that,
despite the Scrivener’s Error, Tenant was intended to be the “Tenant” for any
and all purposes under the Lease and is responsible to perform and observe all
of the covenants, conditions, duties, obligations, and liabilities of the tenant
under the Lease, whether accruing prior to, on, or subsequent to the effective
date of this Amendment.

 

2.           Extension of Term. The Term is hereby retroactively extended for a
period of ninety-six (96) full calendar months, commencing as of April 1, 2015
(the “Extended Term Commencement Date”) and expiring on March 31, 2023 (the
“Extended Term”). From and after the date hereof, the “Term” shall be deemed to
include the Extended Term.

 

3.           Monthly Rent Schedule. Effective as of the Extended Term
Commencement Date, the monthly Base Rent for the Premises payable by Tenant to
Landlord during the Extended Term is as follows:

 

From: To: Monthly Rent
(per month) April 1, 2015 March 31, 2016 $33,322.92 April 1, 2016 March 31, 2017
$34,322.60 April 1, 2017 March 31, 2018 $35,352.28 April 1, 2018 March 31, 2019
$36,412.85 April 1, 2019 March 31, 2020 $37,505.24

1



April 1, 2020 March 31, 2021 $38,630.39 April 1, 2021 March 31, 2022 $39.789.31
April 1, 2022 March 31, 2023 $40,982.98

 

Except as otherwise set forth in this Amendment, all other terms and conditions
with respect to the payment of Monthly Rent, real estate taxes, insurance, or
any other sums due and payable by Tenant under the Lease shall remain as set
forth thereunder.

 

4.          AS-IS Condition; Landlord’s Work; Tenant’s Work; Acknowledgement.

 

(a)          AS-IS Condition. Tenant hereby acknowledges and agrees that it has
accepted the Premises as of the date hereof, and will continue to accept the
Premises as of the Extended Term Commencement Date, in AS-IS, WHERE-IS condition
without any representation or warranty of any kind made by Landlord in favor of
Tenant.

 

(b)          Landlord’s Work. Notwithstanding the foregoing subsection (a),
Landlord shall complete the work set forth on Exhibit A attached hereto in
accordance with the terms and conditions set forth on such exhibit.

 

(c)           Tenant’s Work. Notwithstanding the foregoing subsection (a),
Tenant may complete the work set forth on Exhibit B attached hereto in
accordance with the terms and conditions set forth on such exhibit.

 

(d)          Acknowledgment. Landlord shall use commercially reasonable efforts
to investigate and develop a plan to correct certain water infiltration
incidents reported by Tenant as of the date hereof at (i) the demising wall near
the office portion of the Premises, and (ii) the loading ramp serving the
Premises. The cost and expense associated with such investigation and plan, and
any repairs, replacements, or maintenance completed in connection therewith,
shall be borne by Landlord at its sole cost and expense. For the avoidance of
doubt, Landlord (A) is not admitting to any liability associated with the water
filtration incidents and that this section shall not be construed as such, (B)
shall in no event be required to perform those items of repair, maintenance and
replacement which are Tenant’s obligation under the Lease, including, without
limitation, Section 11 of the Original Lease, and (C) shall in no event be
required to make any repairs caused by the act or omission of Tenant, its
agents, employees, and contractors.

 

5.           Insurance. Effective solely with respect to the period from and
after the Extended Term Commencement Date, Section 9(c) of the Original Lease is
hereby amended and restated in its entirety as follows:

 

  (c) Tenant, at its sole cost and expense, shall maintain during the Term the
following insurance: (1) commercial general liability insurance applicable to
the Premises and its appurtenances providing, on an occurrence basis, a minimum
combined single limit of $1,000,000 primary per occurrence and $2,000,000 annual
aggregate; and in the event property of Tenant’s invitees or customers are kept
in, or about the, Premises, Tenant shall maintain warehouser’s legal liability
or bailee customers insurance for the full value of the property of such
invitees or customers as determined by the warehouse contract between Tenant and
its customer; (2) special cause of loss form property insurance covering the
full replacement cost of all property and improvements installed or placed in
the Premises by or on behalf of Tenant, and shall include coverage for damage or
other loss caused by fire or other peril, including vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage or
stoppage of pipes, and explosion, and providing business interruption coverage
for a period of one year; (3) workers’ compensation insurance as required by the
state in which the Premises is located and in amounts as may be required by
applicable statute and shall include a waiver of subrogation in favor of
Landlord; (4) employers liability insurance of at least $1,000,000; (5) business
automobile liability insurance having a combined single limit of not less than
$1,000,000 per occurrence insuring Tenant against liability arising out of the
ownership maintenance or use of any owned, hired or nonowned automobiles; and
(6) an umbrella liability policy or excess liability policy having a limit of
not less than $3,000,000, which policy shall be in “following form” and shall
provide that if the underlying aggregate is exhausted, the excess coverage will
drop down as primary insurance. Such umbrella liability policy or excess
liability policy shall include coverage

2





    for additional insureds. Any company writing any of Tenant’s insurance shall
have an A.M. Best rating of not less than A-VIII and provide primary coverage to
Landlord (any policy issued to Landlord providing duplicate or similar coverage
shall be deemed excess over Tenant’s policies). All commercial general liability
and, if applicable, warehouser’s legal liability or bailee customers insurance
policies shall (a) name Tenant as a named insured and Landlord, its property
manager, and other designees of Landlord as the interest of such designees shall
appear, as additional insureds; and (b) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. The limits and types of insurance
maintained by Tenant shall not limit Tenant’s liability under this Lease. Tenant
shall provide Landlord with certificates of such insurance as required under
this Lease prior to the date hereof, and thereafter upon renewals prior to the
expiration of the insurance coverage. Such certificates shall be on forms
currently designated “ACORD 25” (Certificate of Liability Insurance) and “ACORD
28” (Evidence of Commercial Properly Insurance) or the equivalent. Attached to
the ACORD 25 (or equivalent) there shall be an endorsement naming Landlord, its
property manager, and other designees of Landlord as additional insureds, and
attached to the ACORD 28 (or equivalent) there shall be an endorsement
designating Landlord as a loss payee with respect to Tenant’s property insurance
on any Tenant-insured improvements, and each such endorsement shall be binding
on Tenant’s insurance company. Acceptance by Landlord of delivery of any
certificates of insurance does not constitute approval or agreement by Landlord
that the insurance requirements of this section have been met, and failure of
Landlord to identify a deficiency from evidence provided will not be construed
as a waiver of Tenant’s obligation to maintain such insurance. In the event any
of the insurance policies required to be carried by Tenant under this Lease
shall be cancelled prior to the expiration date of such policy, or if Tenant
receives notice of any cancellation of such insurance policies from the insurer
prior to the expiration date of such policy. Tenant shall: (i) immediately
deliver notice to Landlord that such insurance has been, or is to be, cancelled,
(ii) shall promptly replace such insurance policy in order to assure no lapse of
coverage shall occur, and (iii) shall deliver to Landlord a certificate of
insurance for such policy.           Whenever (1) any loss, cost, damage or
expense is incurred by either Landlord or Tenant or by anyone claiming by,
through or under Landlord or Tenant in connection with the Premises, and (2)
such party is covered in whole or in part by property or business interruption
insurance (or would have been covered but for such party’s failure to maintain
the property or business interruption coverage required in this Section 9; or
would have been covered but for such party’s election to self-insure as
expressly permitted hereunder, if applicable) with respect to such loss, cost,
damage or expense, then the party so insured (or so required) hereby waives (on
its own behalf and on behalf of its insured) any claims against and releases the
party from any liability said other party may have on account of such loss,
cost, damage or expense. All insurance which is carried by either party to
insure against damage or loss to property shall include provisions denying to
each respective insurer rights of subrogation and recovery against the other
party.”



 

6.          Renewal Option. Notwithstanding anything to the contrary in the
Lease or otherwise, Tenant shall have one (1) option to renew the Lease in
accordance with the terms and conditions set forth on Exhibit C.

 

7.          Guaranty. Tenant hereby acknowledges and agrees that, as a condition
to the effectiveness of this Amendment, Tenant shall cause Wireless Telecom
Group, Inc., a New Jersey corporation, as the unconditional guarantor of the
Lease pursuant to that certain Lease Guaranty, dated as of May 5, 2011, to, on
or before the date hereof, execute the acknowledgement paragraph set forth on
the signature page attached hereto.

 

8.          Tenant’s Broker. Tenant represents and warrants that it has dealt
with no broker, agent or other person in connection with this transaction and
that no broker, agent or other person brought about this transaction other than
Real Estate Strategies Corporation. Tenant agrees to indemnify and hold Landlord
harmless from and

3



against any claims by any other broker, agent or other person claiming a
commission or other form of compensation by virtue of having dealt with Tenant
with regard to this leasing transaction.

 

9.          No Offer. Submission of this Amendment by Landlord is not an offer
to enter into this Amendment, but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Amendment until Landlord and Tenant
have fully executed and delivered this Amendment.

 

10.          Authority. Tenant represents and warrants that (a) as of the date
hereof, Tenant is qualified to do business in the state in which the Premises is
located, (b) the Tenant entity has full right and authority to enter into this
Amendment, and (c) all persons signing on behalf of the Tenant entity were
authorized to do so by appropriate actions. Landlord represents and warrants
that (a) as of the date hereof. Landlord is qualified to do business in the
state in which the Premises is located, (b) the Landlord entity has full right
and authority to enter into this Amendment, and (c) all persons signing on
behalf of the Landlord entity were authorized to do so by appropriate actions.

 

11.          Severability. If any clause or provision of this Amendment is
illegal, invalid or unenforceable under present or future laws, then and in that
event, it is the intention of the parties hereto that the remainder of this
Amendment shall not be affected thereby. It is also the intention of the parties
to this Amendment that in lieu of each clause or provision of this Amendment
that is illegal, invalid or unenforceable, there be added, as a part of this
Amendment, a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

12.          Counterparts and Delivery. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Amendment. Execution copies of this
Amendment may be delivered by facsimile or email, and the parties hereto agree
to accept and be bound by facsimile signatures or scanned signatures transmitted
via email hereto, which signatures shall be considered as original signatures
with the transmitted Amendment having the binding effect as an original
signature on an original document. Notwithstanding the foregoing, Tenant and
Landlord shall, upon the other party’s request, deliver original copies of this
Amendment to the applicable address set forth in such request. Neither party may
raise the use of a facsimile machine or scanned document or the fact that any
signature was transmitted through the use of a facsimile machine or email as a
defense to the enforcement of this Amendment.

 

13.          Conflict; Ratification. Insofar as the specific terms and
provisions of this Amendment purport to amend or modify or arc in conflict with
the specific terms, provisions and exhibits of the Lease, the terms and
provisions of this Amendment shall govern and control. Landlord and Tenant
hereby agree that (a) this Amendment is incorporated into and made a part of the
Lease, (b) any and all references to the Lease hereinafter shall include this
Amendment, and (c) the Lease, and all terms, conditions and provisions of the
Lease, are in full force and effect as of the date hereof, except as expressly
modified and amended hereinabove.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS.]

4



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
authorized, executed and delivered as of the day and year first set forth above.

 

TENANT:

 

BOONTON ELECTRONIC CORPORATION,
a New Jersey corporation

 



By: /s/ Paul Genova   Name:  Paul Genova   Title: CEO  

 

 

GUARANTOR:

 

Wireless Telecom Group, Inc., a New Jersey corporation (the “Guarantor”) hereby
acknowledges and agrees (i) to the terms of this Amendment, (ii) that the
liability or Guarantor pursuant to that certain Lease Guaranty, dated as of May
5, 2011 (the “Guaranty”), extends to and includes the modification and term
extension set forth in this Amendment, including, without limitation, any and
all monetary and non-monetary obligations which may accrue hereunder or under
the Lease, and (iii) that the Guaranty is hereby ratified in full.

 

WIRELESS TELECOM GROUP.,
a New Jersey corporation

 



By: /s/ Paul Genova   Name:  Paul Genova   Title: CEO  

 

LANDLORD:

 

ICON KEYSTONE NJP III OWNER POOL 4 NJ, LLC,
a Delaware limited liability company

 

  By:  GLP US Management LLC,
a Delaware limited liability company,
as agent for Landlord      

    By: /s/ John W. Collins       Name:  John W. Collins       Title: Chief
Financial Officer  

 



EXHIBIT A

 

LANDLORD’S WORK

 

(a)          Landlord’s Work. Landlord agrees to perform or cause to be
performed that certain construction, repair, maintenance, or those certain
improvements to the Premises as specified below (the “Landlord’s Work”), without
warranty and using Landlord’s standard building materials and finishes:

 

1.          Install five (5) exterior man doors throughout the facility; and

2.          Install one (1) loading dock door in the warehouse portion of the
Premises.

 

(b)          Substantial Completion. The Landlord’s Work shall be deemed
substantially completed (“Substantially Completed” or “Substantial Completion”)
when, in the opinion of the construction manager (whether an employee or agent
of Landlord or a third party construction manager, the “Construction Manager”),
the Landlord’s Work are substantially completed except for punch list items
which do not prevent in any material way the use of the Premises for the
purposes for which they were intended. In the event Tenant, its employees,
agents, or contractors cause, directly or indirectly, the construction or
completion of the Landlord’s Work to be delayed, then the date of Substantial
Completion shall be deemed to be the date that, in the opinion of the
Construction Manager, Substantial Completion would have occurred if such delays
or impairments had not taken place. Without limiting the foregoing, Tenant shall
be solely responsible for delays caused by Tenant’s request for any changes in
the plans, Tenant’s request for long lead items, Tenant’s failure to provide
Landlord with reasonable access to the Premises to undertake the Landlord’s
Work, and/or Tenant’s interference with the construction of the Landlord’s Work,
and such delays shall not entitle Tenant to any abatement of rent or other
rights of any kind. Substantial Completion is only material for purposes of
determining the completion of the Landlord’s Work and has no impact whatsoever
on the Extended Term Commencement Date and/or Tenant’s other obligations under
the Lease, including, without limitation, the obligation to pay rent. In no
event shall Landlord have any obligation for any defects in the Landlord’s Work
or any limitation on its use; provided, however, Landlord agrees, at Tenant’s
cost, to seek enforcement of any warranty issued by any contractor or other
party performing the Landlord’s Work. Landlord agrees to use commercially
reasonable efforts to cause the Landlord’s Work to be performed in a good and
workmanlike manner.

 

(c)          Access. From and after the date of execution of this Amendment,
Tenant shall provide Landlord with all reasonably necessary access to the
Premises, and shall cooperate with Landlord in all reasonable respects, to
undertake and complete the Landlord’s Work, it being understood that Tenant
shall not be entitled to any abatement of rent or claims of any kind against
Landlord in connection with any inconvenience or accommodations which are
required by Landlord, or in connection with any interference with Tenant’s
business operations or damage to any of Tenant’s property, as part of the
completion of the Landlord’s Work. Tenant, at its sole cost and expense and
prior to the commencement of the Landlord’s Work, shall promptly remove all
personal property, trade fixtures, equipment, office furniture and/or other
similar items, if any, as may be reasonably required by Landlord for Landlord to
undertake and complete the Landlord’s Work.

 

Exhibit A

1



 



EXHIBIT B

 

TENANT’S WORK

 

(a)          Tenant’s Work. Landlord shall contribute up to a maximum amount of
$306,000.00 (the “Allowance”) towards Tenant’s alterations and improvements to
the Premises as specified below (collectively, the “Tenant’s Work”):

 

1.Perform certain alterations and improvements to the Premises as may be agreed
upon between Landlord and Tenant, including, but not limited to painting the
interior walls of and installing new carpet in the office portion of the
Premises, installing one (1) back-up generator to service the Premises (which
back-up generator shall he selected by Tenant, subject to Landlord’s reasonable
approval), modifying the existing interior electrical wiring, and modifying the
existing lighting in the Premises, provided, however, that any such alteration
or improvement shall (i) be non-structural, (ii) become permanently affixed to
the Property, (iii) directly benefit the Building, and (iv) be completed in
accordance with final plans and specifications approved by Landlord in
accordance with the terms of the Lease.

 

(b)          Landlord’s Approval; Tenant’s Obligations. The Tenant’s Work shall
be subject to the terms of Section 11 of the Original Lease. In addition to
obtaining Landlord’s consent as and when required pursuant to Section 11 of the
Original Lease, Tenant shall obtain Landlord’s prior written consent for any of
the Tenant’s Work for which Tenant will seek reimbursement from the Allowance.
In all cases, Tenant shall deliver plans and specifications for the Tenant’s
Work (except with respect to Building-standard painting and carpet
installation), and any other documentation reasonably requested by Landlord, to
Landlord for approval prior to commencing any of the Tenant’s Work. All of the
Tenant’s Work shall be constructed and undertaken in a good and workmanlike
manner and in compliance with all applicable laws, and Tenant shall perform, at
its expense, any alteration or modification required by any applicable laws as a
result of the Tenant’s Work. Landlord may monitor the construction of the
Tenant’s Work, subject to the obligation to provide prior notice to Tenant of
any entry onto the Premises (except in the case of emergency, in which case no
prior notice is required). Landlord’s right to approve the Tenant’s Work and to
monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to see that the Tenant’s Work complies with any applicable laws.

 

(c)          Allowance. The Allowance may be used only for the hard costs and
Eligible Soft Costs (as hereinafter defined) of construction of the Tenant’s
Work pursuant to the approved plans and specifications. “Eligible Soft Costs”
shall be deemed to be costs and expenses incurred by Tenant which are directly
and primarily related to the Tenant’s Work and which relate solely to the work
of any architect, space planner, engineer, or similar construction professional
or which are direct payments made to applicable authorities for permitting and
license fees: provided, however, that in no event shall the Eligible Soft Costs
exceed fifteen percent (15%) of the total Allowance or be used for services
provided in connection with the negotiation of the Lease. For the avoidance of
doubt, Eligible Soft Costs shall expressly exclude any financing costs,
attorneys’ fees, or other costs and expenses not expressly permitted hereunder.
In no event will the Allowance be used to pay for moving or storage expenses or
furniture, racking, equipment, cabling, telephone systems or any other item of
personal properly which is not intended to be permanently affixed to the
Premises. Payment of the Allowance shall be made by Landlord to Tenant within
thirty (30) days following the last to occur of: (i) completion of the Tenant’s
Work, (ii) Landlord’s receipt of Tenant’s invoice substantiating the costs
related thereto, (iii) Landlord’s receipt of final lien waivers from all
contractors and subcontractors who performed the Tenant’s Work, and (iv)
Landlord’s receipt of a copy of the final permit approved by the applicable
governing authority for any work which requires the same. Landlord shall be
under no obligation to pay for any of the Tenant’s Work in excess of the
Allowance. Further, the Allowance shall only be available for Tenant’s use for
work performed and submitted for reimbursement in accordance with the terms of
this Exhibit on or before November 30, 2016, after which date Tenant hereby
waives any and all rights to any unused portion of the Allowance.

 

Exhibit B

1



 



EXHIBIT C

 

RENEWAL OPTION

 

Notwithstanding anything to the contrary in the Lease, Tenant shall have one (1)
option to renew the Term (the “Renewal Option”) on the following terms and
conditions:

 

(a)          Provided that as of the date of the receipt of the Renewal Notice
(as hereinafter defined) by Landlord and the Renewal Commencement Date (as
hereinafter defined), (i) Tenant is the tenant named on the Lease as of the
Extended Term Commencement Date, (ii) Tenant actually occupies all of the
Premises, and (iii) no default exists, or would exist but for the passage of
time or the giving of notice, or both, then Tenant shall have the right to
extend the Term for an additional term of sixty (60) months (the “Renewal Term”)
commencing on the day following the expiration of the Extended Term (the
“Renewal Commencement Date”). Tenant shall give Landlord written notice (the
“Renewal Notice”) of its election to renew the Term in accordance with the terms
hereof at least nine (9) months, but not more than twelve (12) months, prior to
the scheduled expiration date of the Extended Term.

 

(b)          The Base Rent payable by Tenant to Landlord during the Renewal Term
shall be the greater of (i) the Base Rent applicable to the last year of the
Extended Term, and (ii) the then-prevailing market rate for comparable space in
comparable buildings in the vicinity of the Project taking into account the size
of the Lease, the length of the renewal term, market escalations, and the credit
of Tenant. The Base Rent shall not be reduced by reason of any costs or expenses
saved by Landlord by reason of Landlord’s not having to find a new tenant for
such premises (including, without limitation, brokerage commissions, costs of
improvements, rent concessions or lost rental income during any vacancy period).

 

(c)          Landlord shall notify Tenant in writing of its determination of the
Base Rent (which shall be made in Landlord’s sole discretion) for the Renewal
Term within ten (10) days following Landlord’s receipt of the Renewal Notice,
and Tenant shall advise Landlord in writing of any objection within ten (10)
days of receipt of Landlord’s notice. Failure to respond within the ten (10) day
period shall constitute Tenant’s acceptance of such Base Rent. If Tenant
objects, Landlord and Tenant shall commence negotiations to attempt to agree
upon the Base Rent for a period of up to fifteen (15) days after Landlord’s
receipt of Tenant’s objection notice. If the parties cannot agree, each acting
in good faith but without any obligation to agree, on the Base Rent on or before
the end of such fifteen (15) day period, then Tenant’s exercise of the Renewal
Option shall be deemed withdrawn and the Lease shall expire or terminate in
accordance with its terms.

 

(d)          The determination of the Base Rent does not reduce Tenant’s
obligation to pay or reimburse Landlord for operating expenses, real estate
taxes and assessments, and any other reimbursable or chargeable items as set
forth in the Lease, and Tenant shall reimburse and pay Landlord as set forth in
the Lease with respect to such items with respect to the Premises during the
Renewal Term.

 

(e)          Except for the Base Rent for the Renewal Term as determined above,
Tenant’s occupancy of the Premises during the Renewal Term shall be on the same
terms and conditions as are in effect immediately prior to the expiration of the
Extended Term; provided, however. Tenant shall have no further right to any
allowances, credits or abatements or any options to expand, contract, renew,
terminate or extend the Lease.

 

(f)          If Tenant does not give the Renewal Notice within the period set
forth above, the Renewal Option shall automatically terminate. Time is of the
essence as to the giving of the Renewal Notice.

 

(g)          Landlord shall have no obligation to refurbish or otherwise improve
the Premises for the Renewal Term. The Premises shall be tendered on the Renewal
Commencement Date in “as-is” condition.

 

(h)          If the Lease is extended for the Renewal Term, then, promptly after
the determination of Base Rent in accordance with the terms of this exhibit,
Landlord shall prepare and Tenant shall execute an amendment to the Lease
confirming the extension of the Term and the other provisions applicable
thereto.

 

(i)          If Tenant exercises its right to renew the term of the Lease for
the Renewal Term pursuant to this exhibit and the parties execute the amendment,
the term “Term” as used in the Lease shall be construed to include, when
practicable, the Renewal Term except as provided in subparagraph (e) above.

 

Exhibit C

1



 